Citation Nr: 9913456	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a chemical 
abrasion of the eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1995 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for residuals of chemical abrasion of the eyes.  The veteran 
has perfected a timely administrative appeal with respect to 
that issue.

The Board notes that a statement of the case dated in March 
1995 included the issues of entitlement to increased ratings 
for chondromalacia of each knee.  However, based on 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination, the RO, by rating action 
in September 1997, assigned a 10 percent evaluation for each 
knee.  In a statement dated in November 1997, the veteran 
indicated that he was satisfied with the evaluation assigned 
for his knee disabilities.  

In addition, the Board notes that by rating action dated in 
September 1997, the RO denied service connection for 
blepharoconjunctivitis and hypermetropia, and a supplemental 
statement of the case relative to that issue was furnished 
later that month.  The RO also sent the veteran a letter to 
this effect in October 1997, along with a copy of the rating 
decision and of his appellant rights.  In November 1997, the 
veteran filed a notice of disagreement (NOD), wherein he 
indicated his dissatisfaction with the decision regarding his 
eyes.  See Buckley v. West, 12 Vet. App. 76, 83-84 (1998) 
(explaining the jurisdictional significance of an NOD that 
specifically identifies an issue, and of one than is vague or 
general, for purposes of initiating an appeal).  That 
notwithstanding, the Board notes that information of record 
does not reflect any subsequent submission by the veteran or 
his representative that can be construed as a Substantive 
Appeal with respect to the claim for blepharoconjunctivitis 
and hypermetropia.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. §§ 20.202, 20.302(b) (1998); Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting the requirements of a 
Substantive Appeal).  Therefore, the issue of entitlement to 
service connection for blepharoconjunctivitis and 
hypermetropia is not on appeal to the Board.  Accordingly, 
the Board's appellate review will be limited to the issue 
noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran sustained a chemical abrasion of the eyes 
during service.  This resolved following treatment, and 
there is no further indication in the service medical 
records of any abnormalities involving the eyes.  

2. The veteran's eyes were on evaluated as normal on the 
separation examination in August 1994.  

3. There is no competent medical evidence that the veteran 
has any residuals of the in-service eye abrasion. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
chemical abrasion of the eyes.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  (emphasis in original).  As will be explained below, 
the veteran has not submitted competent evidence to support 
his claim for service connection.  Thus, the Board finds that 
his claim is not well grounded.  Accordingly, there is no 
duty to assist him in the development of his claim.

Factual background

The service medical records show in May 1985, the veteran 
complained that a floor stripper solvent got into both eyes.  
He denied loss of vision, but indicated that his vision was 
blurred.  Past medical history was negative for injuries.  He 
denied headaches were being sensitive to light.  Visual 
acuity after flushing of the eyes was 20/20, bilaterally.  
Pupils were equal, round and reacted to light and 
accommodation.  The eyes were not sensitive to light.  No 
edema was noted in the eyelids, bilaterally.  The 
conjunctivae were mildly injected.  The assessment was 
chemical abrasion of the eyes.  The treatment included 
flushing of the eyes and an eye patch.  He was seen the next 
day and it was reported that his eye had been patched for 12 
hours following the burn of the left eye.  The patch was 
removed and it was indicated that the eye itched and was 
photosensitive.  A fluorescein stain showed that the eye was 
clear and there was no abrasion.  The pupils were equal and 
reactive to light and accommodation.  The lids were clear.  
The assessment was resolving corneal abrasion.  On a report 
of medical history in August 1994 in contention with the 
separation examination, the veteran denied having eye 
trouble.  On the separation examination at that time, a 
clinical evaluation of the eyes and pupils was normal.  An 
ophthalmoscopic examination was normal.  Distant and near 
vision were 20/20, bilaterally.  

The veteran was afforded a VA examination of the eyes in July 
1995.  He complained of an inability to endure direct 
sunlight.  He related that he had a spot which occurred when 
he blinked and gradually faded away.  He also reported an 
inability to focus normally.  The complaint of a spot was 
probably due to an after-image and was of no concern.  
Uncorrected far visual acuity in the right eye was 20/20.  In 
the left eye, uncorrected visual acuity was 20/25, and 
corrected visual acuity was 20/15.  An external examination 
of the eyes showed that the pupils were round, equal and 
reacted normally.  The lid margins were injected in each eye.  
The bulbar conjunctiva was moderately inflamed in both eyes 
and the eyes had a dry appearance.  No extraocular muscle 
imbalance was found.  The media were clear.  On slit lamp 
examination, the anterior chambers were deep.  There were no 
corneal scars or capacities.  The diagnoses were history of 
chemical abrasion of the left eye in service, with no 
residual of that injury found on examination; 
blepharoconjunctivitis, mild, both eyes, with dryness and 
symptoms of photophobia; and hypermetropia.  The examiner 
commented that the veteran brought copies of the service 
medical records with him and revealed the fact that in 1985, 
his eyes were splashed with a liquid stripper and treated 
with irrigation.  He noted that the history gave rise to the 
diagnosis of the chemical abrasion, but there was no evidence 
of any residual of that injury.  

VA outpatient treatment records disclose that the veteran was 
seen for unrelated complaints in June 1995.  He reported that 
he had noted an increase in his loss of distant vision.  He 
was referred for an eye consultation.  The veteran was seen 
in the optometry clinic in August 1995.  He complained that 
his eyes were dry and red.  He also reported intermittent 
blurriness.  He reported a history of a chemical splash in 
both eyes several years earlier.  He indicated that he had 
been treated and patched for approximately two days.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board readily concedes that the veteran was treated 
during service in May 1985, following an incident in which a 
chemical solvent got in his eyes.  The record demonstrates, 
however, that the eyes were flushed and he wore an eye patch 
for a very short period of time.  When he was seen the next 
day, it was indicated that the corneal abrasion had resolved.  
It is significant to point out, moreover, that the veteran 
was in service for another nine years and had no further 
complaints concerning his eyes.  Indeed, he reported at the 
time of the discharge examination in August 1994 that he had 
no eye problems, and a clinical evaluation of the eyes at 
that time revealed no abnormality.  The Board also notes that 
when he was examined by the VA in July 1995, the examiner 
specifically stated that the veteran had no residuals of the 
corneal abrasion.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, in the absence of any clinical evidence establishing 
that there are any residuals of the corneal abrasion, the 
Board finds that the veteran's claim is not well grounded.


ORDER

Service connection for residuals of a chemical abrasion of 
the eyes is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

